internal_revenue_service number release date index number ------------------------------------- ------------------ ------------------------------------------------------------ ------- ------------------------- ----------------------------- --- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b04 plr-150157-11 date february legend taxpayer state x insurance regulator state y state z state z regulatory agency court affiliate parent insurer entity entity entity year year year date s date t date u date v date w ---------------------------------------------------------------------------------------------------- -------------- ----------------------------------------------------------------------------------- -------------- ---------------------------- ----------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------- ------------------------------------------------ ------------------------------------- --------------------------------------------------- ---------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------- ---------------------------- ---------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------- ------- ------- ------- --------------------- ---------------------- --------------------------- --------------------------- --------------------------- plr-150157-11 date x o p q r s t u v figure a figure b figure c figure d figure e figure f -------------------- -------- ---- ------ ---- ----- ---- ---- ------------------------------------- ------------------------------------- -------------- -------------- ---------------- -------------- dear ------ --------- this is in response to the letter submitted by your authorized representative requesting rulings on the application of certain sections of the internal_revenue_code the code to the insolvency of taxpayer taxpayer is a life_insurance_company domiciled in state x and since year has been under the direction of state x’s insurance regulator as receiver pursuant to the orders of court taxpayer’s annual_accounting_period is the calendar_year and its method_of_accounting is the accrual_method taxpayer was an affiliate of affiliate a state y-domiciled life_insurance_company that became insolvent in year and of the parent company parent in connection with the bankruptcy of parent and the insolvency of affiliate all of the stock of taxpayer was transferred in year to the trustee of a_trust for the benefit of certain creditors of affiliate since year taxpayer has filed a separate federal_income_tax return on form 1120l a plan of rehabilitation was submitted to the court on or about date t the rehabilitation plan and approved by an order of the court dated date u the rehabilitation plan order the rehabilitation plan permitted the assumption of taxpayer’s existing policies by insurer except for structured_settlement annuities and certain other non- surrenderable contracts collectively the contracts which remained with taxpayer plr-150157-11 under the supervision of the insurance regulator the contracts consist of the following types structured_settlement annuities ssas individual certificates pension close-out certificates delivered under o group annuity_contracts issued by the taxpayer in connection with the terminations of o defined benefit plans which taxpayer represents to have been qualified under sec_401 of the code other single premium immediate annuities not included in the above categories individual spias since the court’s approval of the rehabilitation plan the insurance regulator has been directing the affairs of taxpayer pursuant to the terms of the rehabilitation plan the insurance regulator initially expected that taxpayer would be able to earn a sufficient return on its investments to satisfy its remaining obligations the rehabilitation plan also provided that certain of taxpayer’s policyholders whose policies were assumed by insurer and who surrendered their insurer-issued policies before the applicable insurer surrender charges had decreased to zero would be allowed a claim against taxpayer with respect to such surrender charge the claim-overs the rehabilitation plan order continued the deferral of notice by the insurance regulator to all creditors to present their claims extending the deferral through the term of the rehabilitation plan taxpayer retained certain assets including the proceeds of a ceding commission received from insurer in connection with insurer’s assumption of policies and pursuant to the rehabilitation plan the contracts were serviced and paid in accordance with their terms out of such assets and the investment_income earned thereon it is estimated that as of date taxpayer had obligations to approximately p policyholders while efforts to rehabilitate taxpayer have been ongoing for the past q years taxpayer’s financial condition is progressively deteriorating taxpayer’s assets as of date v totaled figure a but the value of taxpayer’s liabilities as of that date determined using economically reasonable assumptions was approximately figure b accordingly taxpayer cannot continue to pay percent on all contracts indefinitely under the rehabilitation plan the insurance regulator has determined that further efforts to rehabilitate taxpayer would be futile for several years the insurance regulator has been working with representatives from and counsel for various interested parties including entity various state life and health insurance guaranty associations with statutory coverage obligations under the contracts the participating guaranty associations or pgas entity entity and other life_insurance_companies collectively the insurance plr-150157-11 industry to reach a consensus on an agreement of restructuring in connection with the liquidation of taxpayer the plan that is in the best interests of taxpayer’s policyholders and creditors avoids disruption of annuity payments and increases the amount of funds available for taxpayer’s policyholders and creditors on date w the insurance regulator petitioned the court to among other things declare taxpayer to be insolvent approve the provisions terms and conditions of the plan appoint the insurance regulator and its successors in office as liquidator of taxpayer and to direct the insurance regulator to liquidate the business and affairs of taxpayer on date x the court approved the plan the contracts are not surrenderable and do not have explicit cash or account values pursuant to the plan the insurance regulator and entity will determine an implied account value for each contract equal to the present_value of taxpayer’s projected liabilities due and payable under each contract as of the date of liquidation the liquidation value using a r percent discount rate subject_to adjustment at the time of closing under a formula set out in the plan with all life contingent benefits for contracts calculated based upon a jointly-agreed mortality_table attached to the plan the same set of mortality and discount rate assumptions will apply uniformly across all contracts the liquidation value will be updated to a final value within days after the closing date of the plan or promptly thereafter the liquidation value assigned to each contract will then be reduced by a percentage reflecting the ratio of the liquidation value of taxpayer’s assets to the aggregate liquidation value for all contracts that is the benefit payments under each contract will be reduced to a pro_rata amount that could be supported by taxpayer’s assets as of the date of entry of an order of liquidation the restructured value because the market_value of the current_assets of taxpayer is significantly lower than the present_value of taxpayer’s obligations the restructured value of each contract is expected to reduce benefit payments to approximately s percent of their pre- restructuring amount the plan provides that the order approving the plan will reduce the liabilities under each contract to its restructured value and that the difference between the liquidation value assigned to a contract ie its pre-restructuring value and the restructured value for the contract shall be deemed to be an indebtedness of taxpayer to the policyholder the plan further provides that taxpayer will then transfer substantially_all of its assets to a newly-formed entity ---------- and shall cede and assign to ---------- taxpayer’s liability to make the reduced benefit payments under the restructured contracts in addition the plan provides that benefits under the restructured contracts shall be immediately enhanced upon ------------ assumption of the contracts plr-150157-11 benefit enhancement will be supported by a variety of funding sources first the pgas will provide financial support to supplement benefit payments made by taxpayer and to make additional benefit payments with respect to those contracts or portions of contracts the covered contracts eligible for guaranty association coverage under each state’s respective statute the pgas will provide coverage up to the maximum amount allowable by their respective state laws those contracts with present values of benefits that fall within the applicable guaranty association limits usually between figure c and figure d will be paid in full in accordance with their terms in addition entity has agreed to provide coverage for contracts on a pro_rata basis up to its full statutory cap of figure e the enhancement the enhancement will apply to all contracts issued prior to date s regardless of where the owner payee or beneficiary resides and not otherwise fully covered by another state life and health insurance guaranty association the enhancement-eligible contracts if however the enhancement would by operation of governing state law reduce or eliminate another guaranty association’s statutory obligations under a covered contract then entity will not provide any benefits for such covered contract not all of taxpayer’s policyholders are covered by a state insurance guaranty association those contracts not covered at all by a state insurance guaranty association orphaned contracts or those portions of contracts not eligible for state life and health insurance guaranty association coverage collectively uncovered contracts are thus subject_to some benefit reduction to the extent that taxpayer’s assets and guaranty association coverage do not support the payment of full benefits the plan however provides for further committed support by a consortium of life_insurance_companies this consortium has agreed to supplement and guaranty the benefits under the uncovered contracts including a providing hypothetical guaranty association coverage of up to figure c in present_value of benefits under orphaned contracts and b providing an enhancement of benefits to t percent of the amount that otherwise would have been payable under such uncovered contract together the wrapped obligations it is anticipated that the taxpayer assets transferred to ---------- plus the funding sources described above will result in full payment being made on approximately u percent of the contracts in addition the insurance regulator and entity have continued to negotiate with certain of these life_insurance_companies and have reached an agreement for the provision of supplemental benefit enhancements that would increase the percentage of contracts that will be fully paid under the plan from u percent to v percent the supplemental benefit enhancements contracts that are subject_to some benefit reduction after application of all of the benefit enhancements described above would receive supplemental benefit enhancements to increase the total benefits to be paid_by ---------- in respect of such contract to the lesser_of a total benefits with a present_value of figure f and b total benefits under the terms of the pre- restructured contract plr-150157-11 for the information of all policyholders and interested parties the insurance regulator will submit to the court a schedule that sets forth information reasonably available to the insurance regulator regarding each contract and describes among others the taxpayer estate assets to be allocated to each contract the various portions of each contract that qualify as a covered contract an enhancement-eligible contract or an uncovered contract for each covered contract the pga providing coverage and the amount of contribution to be provided for each uncovered contract the amount of benefits that are part of the wrapped obligations for each uncovered contract the amount of benefits that are supplemental benefit enhancements and for each enhancement-eligible contract the enhancement coverage to administer the payments under taxpayer’s restructured contracts the plan provides for the formation of ---------- as a not-for-profit captive_insurance_company organized under the laws of state z ---------- has applied for and received exempt status under sec_501 upon the closing of the plan substantially_all of taxpayer’s current_assets along with the pga coverage funds in the form of cash and notes the enhancement the pre-funding by life_insurance_companies for supplemental benefit enhancements and the wrapped obligation guarantees will be pooled in -------- ---------- ---------- will replace taxpayer as the benefit provider and payor for each contract ---------- will administer through a third-party administrator the payments on the restructured contracts as they become due and payable policyholders under contracts that are fully covered contracts will receive their full scheduled annuity payments from ---------- at the same time and in the same manner as specified in their original taxpayer-issued contracts policyholders under contracts that include portions that are uncovered contracts will also receive their payments from ---------- according to the same payment schedule as specified in their original taxpayer-issued contracts but at a reduced level each policyholder will receive an assumption certificate to evidence ------------ reinsurance and assumption of all or the appropriate portion of the contract liabilities insurance_company professionals and other experienced individuals will operate and manage ---------- which will be subject_to regulatory supervision by state z regulatory agency the insurance regulator will also exercise additional oversight over ---------- to monitor and enforce ------------ compliance with the provisions terms and conditions of the plan the insurance regulator and ---------- will also attempt to facilitate any efforts of certain ssa owners-many of whom are property and casualty insurance companies- that have obligations under structured_settlement agreements funded by the ssas and that propose to make supplemental payments to compensate for amounts that are not plr-150157-11 paid_by ---------- ssa owners by coordinating such payments through ---------- as payment agent this coordination would be expected to simplify and streamline annuity payments and minimize delays and disruption of any partial annuity payments the taxpayer’s estate in liquidation will retain a small amount of assets to preserve sufficient funds to pay certain priority claims under the state x insurance law to fund the liquidation proceedings and to fund the wind-up of the insurance regulator’s receivership when no longer needed any remaining funds will be transferred to ---------- and allocated on the same basis as all other transferred assets the plan contemplates that at defined points in the future ---------- will attempt to transfer all of ------------ liabilities to a financially strong third-party commercial life insurer and remit the net_proceeds if any of such transfer back to the taxpayer’s estate alternatively if ---------- does not consummate a transfer of its liabilities before the time the last remaining obligation under the contracts is satisfied in full then to the extent there are remaining assets in ---------- at such time such assets will be transferred back to the taxpayer’s estate in either circumstance the taxpayer’s estate will then distribute all remaining assets with the approval of the court in accordance with the priorities set forth in the state x insurance law and the plan upon distribution of all of the taxpayer estate assets the insurance regulator will petition the court to close the estate as a result of the foregoing taxpayer will retain the liability for the claim-overs pending such distribution if any under the rehabilitation plan taxpayer represents that the restructuring and assumption of the contracts pursuant to the plan will not change the terms and conditions of the contracts other than reducing benefits and substituting ---------- for taxpayer law and analysis in revproc_92_57 1992_2_cb_410 the service recognized that i insurance_companies that issue or assume through reinsurance annuity life_insurance or endowment contracts can become financially troubled and subject_to rehabilitation conservatorship insolvency or similar state proceedings and that the o rderly rehabilitation of these insurance_companies may require modification or restructuring of these annuity life_insurance or endowment contracts the service set out to provide administrative relief for taxpayers with respect to these contracts by treating the modification or restructuring of certain contracts as not resulting in a loss of grandfathered status for purposes of sec_72 sec_101 sec_264 sec_7702 and sec_7702a of the internal_revenue_code and as not requiring retesting or the beginning of a new test period under sec_264 d f b - e and 7702a c of the code revproc_92_57 plr-150157-11 to qualify for this administrative relief the service requires that the modification or restructuring of an affected contract must satisfy the following conditions the modification or restructuring by endorsement or otherwise of the affected contract must occur as an inte- gral part of the rehabilitation conservatorship or similar state proceeding modification or restructuring may in- clude but is not limited to reductions in benefits adjustments to mortality or other expense charges reductions in the rate of interest credited to the contract and restrictions on the policyholder's ability to receive benefits under the affected contract the modification or restructuring of an affected contract must be approved by the state court the state insurance commissioner or any other responsible state official with authority to act in a rehabilitation conservatorship or similar state proceeding revproc_92_57 sec_2 as long as the modification or restructuring of an affected contract satisfies these conditions the service treats the modification or restructuring as follows dollar_figure dollar_figure the modification or restructuring will be treated as not having an effect on the date that the affected contract was issued entered into or purchased for purposes of sec_72 sec_101 sec_264 sec_7702 and sec_7702a of the code the modification or restructuring will be treated as not requiring retesting or the start of a new test period under sec_264 d f b - e and 7702a c of the code revproc_92_57 sec_3 sec_72 of the code sets out various rules for the tax treatment of amounts received under an annuity endowment or life_insurance_contract sec_72 provides in part that gross_income includes any amount received under an annuity endowment or life_insurance_contract the exclusion_ratio for amounts received as an annuity determined under sec_72 is calculated with respect to the taxpayer’s investment_in_the_contract as defined by sec_72 sec_72 applies to plr-150157-11 amounts that are not received as an annuity and provides in general that amounts_not_received_as_an_annuity are included in gross_income to the extent of the income_on_the_contract a taxpayer’s investment_in_the_contract as defined by sec_72 is taken into account in determining that income an exception to the general_rule exists for life_insurance contracts the exception reverses the general income-out-first rule and allows amounts_not_received_as_an_annuity to be treated first as a return of the investment_in_the_contract and then as taxable_income to the extent there are untaxed earnings in the contract for amounts_not_received_as_an_annuity sec_72 defines the term investment_in_the_contract as of any date as a the aggregate amount of premiums or other consideration paid for the contract before such date minus b the aggregate amount received under the contract before such date to the extent that such amount was excludable from gross_income for amounts received as an annuity sec_72 defines the term investment_in_the_contract as of the annuity_starting_date as a the aggregate amount of premiums or other consideration paid for the contract before such date minus b the aggregate amount received under the contract before such date to the extent that such amount was excludable from gross_income sec_401 of the code sets forth the requirements that a_trust forming part of a stock bonus pension or profit-sharing_plan must meet in order to be a qualified_trust under this section sec_402 of the code states that except as otherwise provided in this section any amount actually distributed to any distributee by any employees' trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities with respect to the second and third holdings below as they relate to the closeout certificates sec_402 of the code provides that amounts distributed from plans qualified under sec_401 are taxable under sec_72 taxpayer has represented that the defined benefit plans which terminated in through were qualified under sec_401 therefore payments made under these contracts are taxable under sec_72 of the code under sec_803 gross_income of a life_insurance_company includes the gross_amount_of_premiums_and_other_consideration on insurance and annuity_contracts the net decrease in reserves which is required by sec_807 and all other_amounts not included under or which are includible in gross_income under sec_805 a life_insurance_company is entitled to a deduction for all claims and benefits accrued and all losses_incurred whether or not ascertained plr-150157-11 during the taxable_year on insurance and annuity_contracts and a net increase in reserves required by sec_807 to be taken into account sec_807 permits an increase in the amount of life_insurance_reserves for the taxable_year to be deducted under sec_805 for this purpose sec_807 provides generally that the amount of the life_insurance_reserves for any contract shall be the greater of the net_surrender_value of such contract under sec_807 or the federally prescribed reserve determined under sec_807 capped however by the reserves taken into account for annual_statement purposes sec_807 states that the net_surrender_value of any contract shall be determined with regard to any penalty or charge which would be imposed on surrender but without regard to any market_value adjustment on surrender sec_807 provides that the federally prescribed reserve for a contract is computed using a a tax_reserve_method applicable to such contract b the greater of the applicable_federal_interest_rate or the prevailing state assumed rate and c the prevailing commissioners' standard tables for mortality and morbidity section dollar_figure of revproc_2013_1 2013_1_irb_1 states in part that generally a letter_ruling will not be issued with respect to an issue that is clearly and adequately addressed by statute regulations decisions of a court revenue rulings revenue procedures notices or other authority published in the internal_revenue_bulletin holding sec_1 the restructuring and assumption of the contracts pursuant to the plan will not have an effect on the date the contract was issued entered into or purchased for purposes of sec_130 the investment_in_the_contract under sec_72 or the basis determined under sec_130 for each contract immediately after assumption by ---------- will remain the same as for the pre-restructured contract immediately prior to restructuring pursuant to sec_72 and sec_451 no amount is includible in the gross_income of any policyholder under a restructured pension close-out certificate or individual spia before or after its assumption by ---------- by reason of a its restructuring b any rights to receive any credits to the account value attributable to credits from the pgas or c amounts paid to ---------- for the benefit of the policyholder by any other party pursuant to the plan until and unless an amount is actually received by the policyholder pursuant to sec_72 and sec_451 no amount is includible in the gross_income of any policyholder or payee under a restructured ssa before or after its assumption by ---------- by reason of a its restructuring b any rights to receive any credits to the account value attributable to credits from the pgas or c amounts paid to or for the plr-150157-11 benefit of the policyholder or payee by any other party pursuant to the plan until and unless an amount is actually received by the policyholder or payee this ruling should not be construed to cause any amount otherwise excludable from gross_income under sec_104 to become includable in gross_income for purposes of subchapter_l as of the effective date of the plan taxpayer will include in income under sec_803 the total amount of the existing tax reserve under sec_807 attributable to the pre-restructured contracts and will deduct under sec_805 accrued_benefits equal to the full amount of the implied account values for the pre-restructured contracts in addition taxpayer will include in premium income under sec_803 the restructured implied account values for the contracts as of the effective date of the plan and will deduct under sec_805 the increase in its tax_reserves as computed under sec_807 attributable to the restructured contracts we decline to rule on whether taxpayer excludes from gross_income under sec_108 income from the discharge of debt obligations to policyholders by court order resulting from the restructuring of the contracts to the extent that taxpayer is insolvent at the time of discharge see revproc_2013_1 sec this ruling letter is based on the assumption that the defined benefit plans were qualified under sec_401 of the code upon their termination this ruling letter is also based on the assumption that the annuity_contracts used to provide benefits under the defined benefit plans comply with any applicable_requirements under sec_401 of the code for example sec_1_401_a_-20 q a- of the income_tax regulations except as expressly provided herein no opinion is expressed concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the company and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-150157-11 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely s donald j drees jr senior technician reviewer branch office of the associate chief_counsel financial institutions products cc
